—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered August 22, 1997, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
The court properly exercised its discretion in refusing to grant a nine-day adjournment, in an already lengthy trial, so that defendant could call a vacationing detective as a witness concerning a description he received. This evidence would have been cumulative to other evidence already presented at trial. In any event, any prejudice to defendant was avoided by means of a stipulation as to the detective’s testimony.
We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.